Per Curiam.

In order for either mandamus or procedendo to issue, appellant must establish a clear legal right to the relief requested. State, ex rel. Natl. Broadcasting Co., v. Cleveland (1988), 38 Ohio St. 3d 79, 80, 526 N.E. 2d 786, 787 (mandamus); State, ex rel. Berger, v. McMonagle (1983), 6 Ohio St. 3d 28, 29, 6 OBR 50, 50-51, 451 N.E. 2d 225, 226 (mandamus); State, ex rel. Smith, v. Friedman (1970), 22 Ohio St. 2d 25, 51 O.O. 2d 41, 257 N.E. 2d 386, paragraph two of the syllabus (procedendo); State, ex rel. Ratliff, v. Marshall (1972), 30 Ohio St. 2d 101, 102, 59 O.O. 2d 114, 115, 282 N.E. 2d 582, 584 (procedendo).
This court has held that where a verbatim transcript of proceedings exists and there is no allegation that one cannot be provided, there is no clear duty to sign a narrative statement supplied pursuant to App. R. 9(C). State, ex rel. Corona, v. Harris (1980), 63 Ohio St. 2d 95, 17 O.O. 3d 58, 406 N.E. 2d 1120. Indeed, the rule itself makes *147this plain. It provides that such statements are proper only “[i]f no report of the evidence or proceedings at a hearing or trial was made, or if a transcript is unavailable * *
Accordingly, the court of appeals’ decision dismissing the petitions in mandamus and procedendo must be affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.